Case: 4:20-cv-01851-MTS Doc. #: 21-1 Filed: 05/12/21 Page: 1 of 7 PageID #: 63



                             IN THE UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MISSOURI
                                       EASTERN DIVISION

LAWRENCE O’TOOLE,                               )
                                                )
                 Plaintiff                      )
                                                )
vs.                                             )
                                                )
THE CITY OF ST. LOUIS,                          )
                                                )
and                                             )
                                                )               Cause No: 4:20-cv-01851
THE ST. LOUIS METROPOLITAN                      )
POLICE DEPARTMENT,                              )
                                                )
and                                             )
                                                )
CHIEF JOHN HAYDEN,                              )
in his official and individual capacity,        )
                                                )
And                                             )
                                                )
JIMMIE EDWARDS,                                 )
in his official and individual capacity,        )
                                                )
                 Defendants.                    )

      SECOND AMENDED PETITION FOR RETALIATION IN VIOLATION OF THE
         MISSOURI HUMAN RIGHTS ACT AND THE EQUAL EMPLOYMENT
                           OPPORTUNITY ACT

        COMES NOW Plaintiff, Lawrence O'Toole, by and through his undersigned attorney, and

for his Second Amended Petition against the City of St. Louis, the St. Louis Metropolitan Police

Department, Chief John Hayden and Jimmie Edwards states as follows:

        1.       Plaintiff brings this action under the Missouri Human Rights Act, §213.010 et seq.,

R.S.Mo. 1986, as amended (“MHRA”), and 42 U.S.C §2000(e) et seq (“Title VII”).

        2.       The unlawful practices complained of herein were committed within the City of St.

Louis, Missouri. Jurisdiction and venue in this court are proper pursuant to Missouri Revised

Statutes §213.111.

        3.       Plaintiff Lawrence O’Toole is a resident of the City of St. Louis, State of Missouri

and a citizen of the United States.



                                                    1
Case: 4:20-cv-01851-MTS Doc. #: 21-1 Filed: 05/12/21 Page: 2 of 7 PageID #: 64




        4.     Defendant City of St. Louis is a political subdivision of the state of Missouri and

is, therefore, an employer within the meaning of MHRA §213.010(8).

        5.     Defendant St. Louis Metropolitan Police Department is a division and department

of the City of St. Louis and a political subdivision of the State of Missouri and, therefore, an

employer within the meaning of MHRA §213.010(8).

        6.     On June 22, 2018, Plaintiff filed charge number, E – 06\18-49650; 28E-2018-

01181C, with the US Equal Employment Opportunity Commission (“EEOC”) and the Missouri

Commission on Human Rights (“MCHR “). On June 20, 2019, Plaintiff filed a second “amended”

complaint on the retaliation claim, charge number 560-2019-01816.

        7.     On February 6, 2020, the MCHR issued its notice of right to sue on the original

charge number. On September 29, 2020, the EEOC issue a right to sue letter on the amended charge,

No. 5602201901816.

        8.     Plaintiff timely filed his lawsuit within 90 days of MCHR’s issuance of the notice

of right to sue and timely filed his First Amended Petition on the ongoing retaliation claim under

Title VII.

        9.     Defendant City of St. Louis and the St. Louis Metropolitan Police Department hired

the Plaintiff to work as a commissioned police officer from 1984 through the present.

        10.    The Plaintiff was consistently promoted throughout his career through the ranks to

the position of Lieutenant Colonel. From July 2015 to April 2017, the Plaintiff served as the

Assistant Chief of Police. When the former Chief of Police resigned in 2017, Plaintiff, because of

his experience and qualifications, was appointed the Acting Police Commissioner. Plaintiff served

in this position from April 2017 to December 2017.

        11.    Plaintiff consistently performed his duty to the Defendants throughout his

employment and exceeded expectations.

        12.    The Police Chief of the St. Louis Metropolitan Police Department is identified as

the Police Commissioner under the City of St. Louis Charter. The appointing authority for the


                                                2
Case: 4:20-cv-01851-MTS Doc. #: 21-1 Filed: 05/12/21 Page: 3 of 7 PageID #: 65




Police Commissioner is the Director of Public Safety. The Director of Public Safety at all relevant

times in this matter was Jimmie Edwards.

           13.   In April of 2017, the Plaintiff was assigned the duties of Police Commissioner given

the title “Interim Police Commissioner”.

           14.   The process for the selection of Police Commissioner began on October 2, 2017.

The application closed on October 26, 2017. The Plaintiff participated in this process.

           15.   Upon information and belief, the promotion/hiring process for the position of Police

Commissioner was biased against Plaintiff on the basis of his race.

           16.   The promotion/hiring process occurred during and shortly after the Stockley riots

which were racially motivated. This public unrest created a motivation on the part of the Defendants

to refuse to promote the Plaintiff and such animus arose from the Plaintiff’s race.

           17.   The Defendants created committees for the stated purpose narrowing the list of

candidates, ranking the candidates and making recommendations of candidates to the appointing

authorities. Such committees were pretextual and heavily biased against the Plaintiff on the basis

of race.

           18.   Upon information and belief, Defendant City of St. louis established the selection

committees in a biased and unfair manner in the selection of members and the manner in which

interviews were conducted. The selection committees contained members who were openly hostile

to the Plaintiff on the basis of his race.

           19.   The Defendants conducted public meetings as part of the promotion/hiring process.

These meetings were conducted in a way designed to humiliate and embarrass the Plaintiff on the

basis of his race. The Defendants failed to control the meetings and their participants so that the

meetings were chaotic and Plaintiff was denied the opportunity to participate in a fair and

meaningful way.

           20.   On December 27, 2017, the Plaintiff was notified through Jimmie Edwards and

Mayor Lyda Krewson that he was not being selected for the position of Police Commissioner\Chief.


                                                  3
Case: 4:20-cv-01851-MTS Doc. #: 21-1 Filed: 05/12/21 Page: 4 of 7 PageID #: 66




Director of Public Safety Jimmie Edwards stated, “If Jason Stockley didn’t happen you would be

the Police Chief”. Plaintiff asserts upon information believed that this reflects the fact that the

Plaintiff's race was clearly a motivating factor in the decision not to promote the Plaintiff.

        21.      Defendants’ acts as described above constituted discrimination and were the basis

of Plaintiff’s original claim of discrimination with the MCHR and EEOC.

                                              Count I
                                             Retaliation

        22.      On December 20, 2017, Public Safety Director Jimmie Edwards promoted John

Hayden to the position of Police Commissioner. This decision not to promote the Plaintiff was

discriminatory and motivated by race.

        23.      Upon information and belief, Police Commissioner John Hayden took office and

immediately changed the duties and responsibilities held by the Plaintiff, including the duties and

responsibilities of the Assistant Chief of Police.

        24.      The decision to change the duties and responsibilities was an effort to marginalize

and attempt to force the resignation of the Plaintiff.

        25.      On December 27, 2017, when the Plaintiff was notified that he was not going to be

appointed to the position of Police Commissioner, the Director of Public Safety provided a letter

to the Plaintiff indicating that the Plaintiff would receive a pay increase and specifically asked the

Plaintiff not to retire.

        26.      In addition, on December 27, 2017, Director of Public Safety Jimmie Edwards

stated in the presence of Mayor Lyda Krewson that not only would he be receiving a pay increase

but that he would, in addition to that pay increase, be receiving the voter approved $6000 pay

increase in July of 2018.

        27.      On June 7, 2018, the Plaintiff inquired of David Daniels, Director of Finance for

the St. Louis Metropolitan Police Department, whether he would be receiving the Prop P pay

increase. Daniels responded by email indicating that he would inquire and would respond to the

Plaintiff.

                                                     4
Case: 4:20-cv-01851-MTS Doc. #: 21-1 Filed: 05/12/21 Page: 5 of 7 PageID #: 67




        28.     Plaintiff filed his initial complaint, No. 28E-2018-01181, alleging discrimination

with the EEOC and MHRC on June 22, 2018, prior to the scheduled pay raise.

        29.     The City of St. Louis and Defendants John Hayden and Jimmie Edwards received

notice of Plaintiff’s MCHR and EEOC complaint on July 5, 2018.

        30.     All commissioned police officers of the St. Louis Metropolitan Police Department

received a voter approved pay increase of $6,000.00 on July 13, 2018 irrespective of pay grade,

class, or bracket of pay. The sole employee excluded from the blanket pay raise was Plaintiff.

        31.     The Plaintiff is one of five officers who holds the rank of Lieutenant Colonel. All

five similarly situated Lieutenant Colonels each have different titles associated with their positions.

All report directly to Commissioner of Police Hayden. All other similarly situated Lieutenant

Colonels did receive the $6000 pay increase on July 13, 2018. Only the Plaintiff, among all other

commissioned police officers and Lieutenant Colonels, did not receive this pay increase.

        32.     On August 1, 2018, Plaintiff spoke to Defendant Police Commissioner John

Hayden in person and through emails regarding the pay issue and documenting his concerns. On

August 1, 2018, Commissioner Hayden responded that he had forwarded Plaintiff’s concern about

the lack of a Prop P pay raise to Defendant Jimmie Edwards. He received no response to his inquiry,

and he remains to the present day the only employee not to receive the Prop P pay raise.

        33.     On July 13, 2018, every other member of the St. Louis Metropolitan Police

Department received a pay increase based upon Proposition P revenues except the Plaintiff. The

decision to deny the pay increase to the Plaintiff was discriminatory and retaliatory for Plaintiff’s

complaints against the Defendants.

        34.     On June 20, 2019, after repeatedly requesting his Proposition P pay raise and being

refused such pay raise, Plaintiff filed an “Amended Complaint of Retaliation”, Charge No. 560-

2019-01816, with the MCHR and the EEOC claiming retaliation by his employer for his filing of

the original discrimination complaint. (Attached hereto as Exhibit A).




                                                  5
Case: 4:20-cv-01851-MTS Doc. #: 21-1 Filed: 05/12/21 Page: 6 of 7 PageID #: 68




        35.     Plaintiff received a right to sue letter from the MCHR on the original claim on

February 6, 2020. Plaintiff received a subsequent right to sue letter from the EEOC on the second

complaint on September 29, 2020. Plaintiff timely filed the original Petition and the First Amended

Petition.

        36.     The retaliatory actions taken against the Plaintiff by his employer are ongoing and

continuing, and Plaintiff continues to be denied his pay increase by the City, the Public Safety

Director, and Chief Hayden because of his complaints.

        37.     Defendants, by their actions and failure to act, including but not limited to those

described above, have discriminated against Plaintiff and retaliated against him in violation of the

Missouri Human Rights Act and Title VII. As a result of Defendants’ actions and failure to act,

Plaintiff has lost and continues to lose wages and other financial incidents and benefits of

employment,     has    experienced   non-diagnosed     emotional     pain,   suffering,   humiliation,

embarrassment, mental anguish, inconvenience, and loss of enjoyment of life, and has incurred and

will continue to incur attorney’s fees and costs in connection with this matter.

        38.     The conduct of Defendants was undertaken willfully, wantonly, maliciously, with

evil motive, and with reckless disregard and indifference for the rights of Plaintiff.

        Wherefore, having fully plead, the Plaintiff seeks the Court to enter judgment in his favor

against the Defendants for compensatory damages in excess of $25,000, prejudgment interest, as

well as for appropriate equitable, declaratory and injunctive relief, attorney’s fees and costs, and

for such other and further relief as may be just and proper in the premises.

                                            Count II
                      Title VII Claims Under 42 U.S.C. Section 2000(e) et seq

        39.     Plaintiff adopts and incorporates herein by reference paragraphs 1 through 38 as

though fully set forth herein.

        40.     On June 20, 2019, after repeatedly requesting his Proposition P pay raise and being

refused such pay raise, Plaintiff filed an “Amended Complaint of Retaliation”, Charge No. 560-



                                                  6
Case: 4:20-cv-01851-MTS Doc. #: 21-1 Filed: 05/12/21 Page: 7 of 7 PageID #: 69




2019-01816, with the MCHR and the EEOC claiming retaliation by his employer for his filing of

the original discrimination complaint. (Attached hereto as Exhibit A).

        41.     On September 29, 2020, the Department of Justice and the Equal Employment

Opportunity Commission issued its notice of right to sue.

        42.     Plaintiff timely filed his First Amended Petition within ninety (90) days of the

Department of Justice and the EEOC’s issuance of the notice of right to sue.

        Wherefore, having fully plead, the Plaintiff seeks the Court to enter judgment in his favor

against the Defendants for compensatory damages in excess of $25,000, as well as for appropriate

equitable, declaratory and injunctive relief, attorney’s fees and costs, and for such other and further

relief as may be just and proper in the premises.

                                                 Respectfully submitted,

                                                 BRUNTRAGER & BILLINGS, P.C.

                                                 /s/ Neil J. Bruntrager
                                                 Neil J. Bruntrager, #29688
                                                 225 S. Meramec Ave., Suite 1200
                                                 Clayton, MO 63105
                                                 (314) 646-0066
                                                 (314) 646-0065 Fax
                                                 njbatty@aol.com

                                                 Attorney for Plaintiff




                                  CERTIFICATE OF SERVICE
        I hereby certify that on the 12th day of May, 2021 the foregoing Plaintiff’s Second

Amended Petition was filed electronically with the Clerk of Court to be served by operation of

the Court’s electronic filing system upon all attorneys of record.


                                                 /s/ Neil J. Bruntrager




                                                    7
